ture rvaime service - uniform issue list t ep ra t1 mul attn legend board a church b church c church d church m directory n state o plan x t t ladies and gentiemen this is in response to a letter dated date as supplemented by additional correspondence dated date and date in which your authorized representative requested private letter rulings regarding the applicability of sec_414 and sec_403 of the internal_revenue_code code to plan x the following facts and representations have been submitted board a board is a state o not for-profit corporation chartered in the board administers an endowment that provides retirement and welfare benefits to church m ministers and missionaries and their beneficiaries in the board broadened its scope to include ministers and missionaries and their beneficiaries from other denominations and organizations which share beliefs and practices similar to church m to attain this objective the board operates either directly or through the medium of related_organizations it cooperates with such organizations in securing so far as practicable uniformity in the methods for the extension of such aid it promotes interest in the better maintenance of the ministry among church m and church m-related organizations and in other denominations which share similar beliefs and practices also it receives and administers funds to provide benefits to employees of church m or other like-minded denominations and such employees’ beneficiaries the board may adopt measures to achieve the above-mentioned objectives board a is one of four related boards of church m the closeness of the is illustrated by the fact that under the relationship between board a and church m board's act of incorporation and by-laws up to of the board's managers directors are elected by church m’s general board the remaining managers between two and seven of board a are elected by the members of the board from the general_public on the basis of particular skills helpful to the board in performing its functions each proposed amendment to the board’s by-laws must be provided to church m in care of its general secretary at least days prior to the date of the meeting at which a vote is taken with respect to such proposed amendment further any change to the purpose of board a must be approved by church m’s general board accordingly aithough it is separately incorporated board a serves church m in its provision of retirement and related benefits in furtherance of its stated purpose under its charter the board has established and maintains plan x as it exists today plan x is intended to operate as an approved tax- sheltered annuity program under code sec_403 the decision to extend participation in board-administered programs required the approval of church m’s general leadership the board chose to broaden access to its plans because it believes that this action will further the denominations’ evangelical and ab ecumenical purposes and facilitate the blending of related churches by sharing resources and facilities each participating employer in pian x is either a local congregation of church m or an organization associated with church m churches c and d promote education and missionary projects in conjunction with church m member organizations it is represented that all of these entities are organizations described in code sec_501 and exempt from federal income_taxation under sec_501 board a and churches b c and d share organizational characteristics with and hoid religious beliefs and practices that are similar to church m specifically each is an organization that is characterized by one or more of the following i ii iv v vi a church_or_convention_or_association_of_churches or a person acting under the direction of a church_or_convention_or_association_of_churches founded the organization that shares beliefs and practices similar to church m and is affiliated or associated with church m the members governing board or officers of the church_or_convention_or_association_of_churches share religious beliefs and practices similar to members of church m and they have the right to appoint or elect a majority of the organization’s governing board_of directors a church_or_convention_or_association_of_churches which holds religious beliefs and practices similar to church m owns the property upon which sit facilities in which the organization carries on a substantial portion of its activities or such church_or_convention_or_association_of_churches provided in the past year or current_year more than of the organization's revenues a majority of the members of the organization’s governing board must be members of a church_or_convention_or_association_of_churches which is affiliated or associated with church m the organization’s articles of incorporation or an equivalent document provides that its primary purpose is to provide services or resources to a particular church_or_convention_or_association_of_churches that either is affiliated or associated with church m in furtherance of the organization's teachings tenets and core beliefs the organization’s articles of incorporation or an equivalent document require that upon dissolution its assets after provision for payment of all liabilities go to a particular church or organization that adheres to and follows the teachings tenets and core beliefs found in paragraph vii below vii viii ix the organization follows basic teachings tenets and core beliefs like those of a belief in the supremacy of the scriptures rather than hurch m including the church or a hierarchy a belief in religious liberty in the freedom to worship without any compuision by or from the state a belief in the practice of autonomy of the local church and a belief in the priesthood of all believers a belief in the father than the organization requires members of its goveming board or its officers to subscribe to a statement including the teaching tenets and core beliefs set forth in vii above a church_or_convention_or_association_of_churches which shares religious practices and beliefs similar to church m is included in directory n church m’s directory of affiliated or associated organizations the participating organizations share significant common religious-beliefs and practices with church m organizations many of these beliefs and practices are codified in the by-laws of church m churches including the preservation and propagation of freedoms and characteristics and respect for the independence of the individual church church b shares the following core beliefs with church m churches the belief that scripture is the word of god and the supreme authority the belief in the local church with the primary task of proclaiming the gospel of jesus christ the belief in rather than infants the belief in the independence of the local church which must be free from ecclesiastic or political authority and the belief in the separation of church and state church b is open to membership only for churches who subscribe without reservation to its core beliefs church c shares the following core beliefs with church m churches the belief in the development and organization of an alliance of individuals and congregations dedicated to the preservation of historic principles freedoms and traditions the belief in the freedom of the individual to read and interpret the scriptures the belief in the freedom of the local church the belief in the servant role of leadership including the full partnership of all god’s peopie in missions and ministry and the betief in the principle of a free church in a free state and the opposition of any effort by either church or state to use the other for its own purposes church d shares the following core beliefs with church m churches the belief in bringing together church members who desire to call out god's gifts in each person in order that the gospel of jesus christ will be spread throughout the world the belief in being committed to the preservation and propagation of individual and historic freedoms and distinctions the belief in the priesthood of all believers the belief in the acceptance 4s of the authority of the bibie without the aid of creeds and the belief in the autonomy of each church and the separation of church and state in the interests of religious liberty based on the foregoing facts and representations you have requested the following rulings that plan x constitutes a church_plan within the meaning of code sec_414 provided that pian x satisfies code sec_403 qualified employment with board a and churches b c and d under plan x will count as service for purposes of the maximum exclusion_allowance under code sec_403 a plan is not subject_to the coverage requirements of code section-410 see code sec_410 the vesting requirements of code sec_411 see code sec_411 b or the funding requirements of code sec_412 see code sec_412 if the plan is a church_plan pursuant to code sec_414 and the church has not elected under code sec_410 to have such requirements apply however such a plan must satisfy the coverage vesting and funding requirements as in effect on date code sec_414 defines a church pian as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under code sec_501 code sec_414 provides that a church_plan includes a pian maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches code sec_414 defines employee to include a duly ordained commissioned or licensed minister or a church in the exercise of a ministry regardiess of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under code sec_501 and which is controlled by or associated with a church or a convention or association of churches code sec_414 provides that a church or a convention or association of churches which is exempt from tax under code sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b code sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under code sec_414 in addition a church_plan must be established and maintained for its employees by a church or a convention or association of churches which is exempt from tax under code sec_501 as provided in sec_414 or it must be maintained by an organization described in sec_414 _ in this case you have stated that board a and churches b c d and m are organizations described in code sec_501 and exempt from tax under sec_501 board a is associated with church m through its administration of funds which provide benefits to employees of church m churches you have further demonstrated that a large majority of board a’s directors are appointed by church m’s executive body finally you have shown that board a shares a commitment to the teachings tenets and core beliefs of church m for example a belief in the supremacy of the scriptures rather than the church or a hierarchy a belief in teligious liberty in the freedom to worship without any compulsion by or from the state a belief in the practice of and a belief in the priesthood of ail believers a belief in the autonomy of the local church father than in addition you have shown that employees covered by pian x are either employees of church m or of an organization associated with church m board a churches b c or d in view of the stated purpose of board a and churches b c and d their organization structure and actual activities and their adherence to a consistent set of teachings tenets and core beliefs we conclude that board a and churches b c and d share common religious bonds and convictions with church m and are therefore associated with church m within the meaning of code sec_414 and for purposes of the church_plan rules further because the employees of board a and churches b c and d are employees of organizations associated with a church_or_convention_or_association_of_churches they may also be deemed employees of that church_or_convention_or_association_of_churches under the rules of code sec_414 accordingly we conclude that the employees of board a and churches b c and d may also be deemed to be church m employees under the rules of sec_414 and for purposes of the church_plan rules conversely church m is considered to be the employer of employees of board a and churches b c and d under the rules of code sec_414 however an organization must aiso establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in code sec_414 to be described in code sec_414 a an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches it has been submitted that plan x is administered by board a and as noted above in addition because board a and churches b c and d are associated with church m the principal purpose of board a is the administration of pian x board a constitutes an organization the principal purpose or function of which is the administration or funding of plans or programs for the provisions of retirement benefits for employees of board a and churches b c and d therefore plan x is maintained by an organization described in cade sec_414 for purposes of the church_plan rules accordingly with respect to ruling_request one we rule that plan x as maintained by board a is a church_plan under code sec_414 code sec_403 provides that amounts contributed by an employer to purchase an annuity_contract for an employee are excludable from the gross_income of the employee in the year contributed to the extent of the applicable_exclusion allowance provided certain requirements are met code sec_403 defines an employee's exclusion_allowance as an amount equal to the excess if any of the amount determined by multiplying of includible_compensation by the number of years_of_service over the aggregate amount contributed by the employer for annuity_contracts and excludible from the gross_income of the employee for any prior year code sec_403 states that a retirement_income_account is a defined contribution program established or maintained by a church a convention or association of churches including an organization described in code sec_44 e a to provide benefits under code sec_403 for an employee described in code sec_403 or his beneficiaries code sec_403 further provides in part thata retirement_income_account shall be treated as an annuity_contract described in code sec_403 code sec_403 provides that for purposes of code sec_403 and sec_415 i all years_of_service by i a duly ordained commissioned or licensed minister of a church or il a lay person as an employee of a church a convention or association of churches including an organization described in code sec_414 shall be considered as years_of_service for one employer and ii all amounts contributed for annuity_contracts by each such church_or_convention_or_association_of_churches or such organization during such years for such minister or lay person shall be considered to have been contributed by one employer code sec_403 c further provides that the terms church and convention or association of churches have the same meaning as when used in code sec_414 because board a and churches b c and d are associated with church m their employees are employees of organizations described in code sec_414 thus we conclude with regard to ruling_request number that all years_of_service with board a and churches b c and d shall be considered years_of_service with one employer for purposes of computing an employee’s maximum exclusion_allowance under code sec_403 this ruling assumes that plan x satisfies the requirements of code sec_403 - a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office ge this ruling is directed only to the taxpayer who requested it code section k provides that it may not be used or cited by others as precedent sincerely yours hqned john swieca manager employee_plans technical group tax_exempt_and_government_entities_division - - enclosures deleted copy of the ruling notice ce dollar_figure
